 
EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This Agreement (the “Agreement”), dated as of January 6, 2014 (the “Effective
Date”) by and between Soligenix, Inc., a Delaware corporation having a place of
business at 29 Emmons Drive, Suite C-10, Princeton, NJ 08540 (the
“Corporation”), and Richard Straube, MD, an individual (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Corporation desires to employ Employee as Senior Vice President and
Chief Medical Officer, and the Employee desires to be employed by the
Corporation as Senior Vice President and Chief Medical Officer, all pursuant to
the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:
 
1.             EMPLOYMENT DUTIES
 
The Corporation engages and employs Employee, and Employee hereby accepts
engagement and employment, as Senior Vice President and Chief Medical Officer
reporting to the Chief Executive Officer of the Corporation, and shall perform
high quality, full-time service to the Corporation to direct, supervise and have
responsibility for the clinical development efforts of the Corporation,
including, but not limited to:  (i) directing and supervising the clinical
research and regulatory strategies of the Corporation; (ii) managing the
development personnel of the Corporation; and (iii) medical monitoring of the
Corporation’s ongoing and planned clinical trials and such other activities as
may be reasonably requested by the Chief Executive Officer or the Board of
Directors of the Corporation.  Employee acknowledges and understands that his
employment may entail significant travel on behalf of the Corporation.
 
2.             EMPLOYMENT TERM
 
Employee’s employment hereunder shall be for a period of one (1) year, unless
extended by mutual agreement of the parties (the “Term”).  At the end of the
Term, the Term of employment automatically shall renew for successive one (1)
year term (subject to earlier termination as provided in Section 7 hereof),
unless the Corporation or the Employee delivers written notice to the other at
least three (3) months prior to the expiration hereof of its or his election not
to renew the Term of employment.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             COMPENSATION
 
As compensation for the performance of Employee’s duties on behalf of the
Corporation, Employee shall be compensated as follows:
 
(a)           (i)            The Corporation shall pay Employee an annual base
salary (“Base Salary”) of two hundred and ninety thousand dollars ($300,000) per
annum, payable in accordance with the usual payroll period of the Corporation.
 
(ii)           The Corporation shall pay Employee a targeted annual bonus of
thirty percent (30%) of base salary, payable at the end of each calendar year in
prorated amount if necessary.  Such bonus may be increased at the recommendation
of the CEO and by the approval of the Board of Directors.
 
(b)           Contingent upon Employee’s acceptance of this Agreement, the
Corporation will grant to Employee Options (“Options”) to purchase  one hundred
thousand (100,000) shares of Soligenix Common Stock.  Twenty five
thousand,  (25,000) options will vest immediately and the remainder will vest on
each three (3) month anniversary of the grant date of this form at a rate of six
thousand, two hundred and fifty (6,250) options per quarter while Employee
continues to be employed by Corporation.  The exercise price of such Options
shall be equal to the market price of Soligenix common stock as of the market
close on the business day before the Effective Date of this Agreement.  The
Options will be granted pursuant to the Corporation’s Employee Stock Option Plan
and the Corporation’s standard Stock Option Agreement.  All vested options shall
be exercisable for a period of one year following termination, subject to
extension in the discretion of the Stock Option Plan administrator.  Upon a
change in control due to merger or acquisition, all Employee options shall
become fully vested, and be exercisable for a period of 3 years after the merger
or acquisition (unless they would have expired sooner pursuant to their natural
term).  In the event of death of Employee during the Term, all unvested options
shall immediately vest and remain exercisable for the rest of their natural term
and become property of Employee’s immediate family.
 
(c)           The Corporation shall withhold all applicable federal, state and
local taxes; social security; workers’ compensation contributions; and such
other amounts as may be required by law or agreed upon by the parties with
respect to the compensation payable to the Employee pursuant to Section 3(a)
hereof.
 
(d)           The Corporation shall reimburse Employee for all normal, usual and
necessary expenses incurred by Employee in furtherance of the business and
affairs of the Corporation, including reasonable travel and entertainment,
against receipt by the Corporation of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with the policy of the
Corporation.
 
(e)            During the Term, Employee shall be entitled to a maximum of four
(4) weeks paid vacation per annum.  Unused vacation may be carried over to
successive years upon approval of the Chief Executive Officer.
 
(f)             The Corporation shall make available to Employee and his
dependents such medical, disability, life insurance and such other benefits as
the Corporation makes available to its other senior officers and directors.
 
 
2

--------------------------------------------------------------------------------

 
 
4.             REPRESENTATIONS AND WARRANTIES BY EMPLOYEE AND CORPORATION
 
(a)            Employee hereby represents and warrants to the Corporation as
follows:
 
(i)            Neither the execution and delivery of this Agreement nor the
performance by Employee of his duties and other obligations hereunder violate or
will violate any statute, law, determination or award, or conflict with or
constitute a breach or violation (whether immediately, upon the giving of notice
or lapse of time or both) of any prior employment agreement, contract, or other
instrument to which Employee is a party or by which he is bound.
 
(ii)           Employee has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligation
of Employee enforceable against him in accordance with its terms.  No approvals
or consents of any persons or entities are required for Employee to execute and
deliver this Agreement or perform his duties and other obligations hereunder.
 
(b)            The Corporation hereby represents and warrants to Employee as
follows:
 
(i)            The Corporation is duly organized, validly existing and in good
standing under the laws of the State of Delaware, with all requisite corporate
power and authority to own its properties and conduct its business in the manner
presently contemplated.
 
(ii)           The Corporation has full power and authority to enter into this
Agreement and to incur and perform its obligations hereunder.  This Agreement
constitutes the legal, valid and binding obligation of the Corporation
enforceable against it in accordance with its terms.  Except as expressly set
forth herein, no approvals or consents of any persons or entities are required
for Corporation to execute and deliver this Agreement or perform its duties and
other obligations hereunder.
 
(iii)          The execution, delivery and performance by the Corporation of
this Agreement does not conflict with or result in a breach or violation of or
constitute a default under (whether immediately, upon the giving of notice or
lapse of time or both) the certificate of incorporation or by-laws of the
Corporation, or any agreement or instrument to which the Corporation is a party
or by which the Corporation or any of its properties may be bound or affected.
 
5.             NON-COMPETITION
 
(a)            Employee understands and recognizes that his services to the
Corporation are special and unique and agrees that, during the term of this
Agreement and for a period of two (2) years following the termination of the
Employee’s employment with the Corporation (or one (1) year in the event that
the Employee is terminated within 1 year of the Effective Date), employee shall
not in any manner, directly or indirectly, on behalf of himself or any person,
firm, partnership, joint venture, corporation or other business entity
(“Person”), enter into or engage in any business competitive with the
Corporation’s business or research activities, either as an individual for his
own account, or as a partner, joint venturer, executive, agent, consultant,
salesperson, officer, director of a Person operating or intending to operate in
the area of the use of any of the compounds owned or licensed by the Corporation
during the time of his employ.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           During the Term and for one (1) year in the event that the
Employee is terminated within 1 year of the Effective Date) following the
termination of the Employee’s employment with the Corporation, Employee shall
not, directly or indirectly, without the prior written consent of the
Corporation:
 
(i)            interfere with, disrupt or attempt to disrupt any past, present
or prospective relationship, contractual or otherwise between the Corporation
and any of its licensors, licensees, clients, customers, suppliers, employees,
consultants or other related parties, or solicit or induce for hire any of the
employees or agents of the Corporation, or any such individual who in the past
was employed or retained by the Corporation within six (6) months of the
termination of said individual’s employment or retention by the Corporation; or
 
(ii)           solicit or accept employment or be retained by any party who, at
any time during the Term of this Agreement (or any renewal or extension
thereof), was a customer or supplier of the Corporation or any of its
Affiliates, or any licensor or licensee thereof where the Employee’s position
will be related to the business of the Corporation.
 
(c)            In the event that Employee breaches any provisions of this
Section 5 or there is a threatened breach, then, in addition to any other rights
which the Corporation may have, the Corporation shall be entitled without the
posting of a bond or other security to injunctive relief to enforce the
restrictions contained herein.
 
6.             CONFIDENTIAL INFORMATION
 
(a)            Employee agrees that during the course of his employment or at
any time after termination, he will not disclose or make accessible to any other
person, the Corporation’s or any of its subsidiaries’ or affiliates’,
(collectively the “Affiliates”) products, services and technology, both current
and under development, promotion and marketing programs, business plans, lists,
customer lists, product or licensing opportunities, investor lists, trade
secrets and other confidential and proprietary business information of the
Corporation or the Affiliates.  Employee agrees:  (i) not to use any such
information for himself or others; and (ii) not to take any such material or
reproductions thereof in any form or media from the Corporation’s facilities at
any time during his employment by the Corporation, except as required in
Employee’s duties to the Corporation.  Employee agrees immediately to return all
such material and reproductions thereof in his possession to the Corporation
upon request and in any event upon termination of employment.
 
(b)           Except with prior written authorization by the Corporation,
Employee agrees not to disclose or publish any of the confidential, technical or
business information or material of the Corporation, to any suppliers,
licensors, licensees, customers, partners or other third parties to whom the
Corporation owes an obligation of confidence, at any time during or after his
employment with the Corporation.
 
(c)            Employee hereby assigns to the Corporation all right, title and
interest he may have or acquire in all inventions (including patent rights)
developed by Employee during the term of this Agreement (hereinafter the
“Inventions”) and agrees that all Inventions shall be the sole property of the
Corporation and its assigns, and the Corporation and its assigns shall be the
sole owner of all patents, copyrights and other rights in connection
therewith.  Employee further agrees to assist the Corporation in every proper
way (but at the Corporation’s expense) to obtain and from time to time enforce
patents, copyrights or other rights on said Inventions in any and all
countries.  Employee hereby irrevocably designates counsel to the Corporation as
Employee’s agent and attorney-in-fact to do all lawful acts necessary to apply
for and obtain patents and copyrights and to enforce the Corporation’s rights
under this Section.  This Section shall survive the termination of this
Agreement for any reason.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The Employee recognizes that in the course of his duties
hereunder, he may receive from Affiliates or others information which may be
considered “material, nonpublic information” concerning a public company that is
subject to the reporting requirements of the Securities and Exchange Act of
1934, as amended.  The Employee agrees not to:
 
(i)            Buy or sell any security, option, bond or warrant while in
possession of relevant material, nonpublic information received from Affiliates
or others in connection herewith;
 
(ii)           Provide Affiliates with information with respect to any public
company that may be considered material, nonpublic information; or
 
(iii)          Provide any person with material, nonpublic information, received
from Affiliates, including any relative, associate, or other individual who
intends to, or may otherwise directly or indirectly benefit from, such
information.
 
7.             TERMINATION
 
(a)           The Employee’s employment hereunder shall begin on the Effective
Date and shall continue for the period set forth in Section 2 hereof unless
renewed by mutual agreement or sooner terminated upon the first to occur of the
following events:
 
(i)            The death of the Employee;
 
(ii)           One year following the merger or consolidation in which either
more than fifty percent of the voting power of the Corporation is transferred or
the Corporation is not the surviving entity, or sale or other disposition of all
or substantially all the assets of the Corporation;
 
(iii)          Termination by the Board of Directors of the Corporation for Just
Cause.  Any of the following actions by the Employee shall constitute “Just
Cause”:
 
(A)             Material breach by the Employee of Section 1, Section 5
orSection 6 of this Agreement;
 
(B)             Material breach by the Employee of any provision of
thisAgreement other than Section 5 or Section 6 which is notcured by the
Employee within thirty (30) days of noticethereof from the Corporation;
 
(C)              Any action by the Employee to intentionally harm theCorporation
or any action of gross negligence by theEmployee; or
 
(D)             The conviction of the Employee of a felony.
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)          Termination by the Employee for Just Cause.  Any of the following
actions or omissions by the Corporation shall constitute just cause, subject to
the notice and cure requirements below, provided that the Employee terminates
employment with the Corporation within one year following the initial existence
of one or more of the following conditions, without the consent of the
Executive:
 
(A)             Material diminution of base salary;
 
(B)             Material diminution of the Employee’s authority, duties
orresponsibilities; or
 
(C)             Material breach by the Corporation of any provision of
thisAgreement which is not cured by the Corporation withinthirty (30) days of
notice thereof from the Employee.
 
The Employee must provide notice to the Corporation of the existence of the
“just cause” condition not later than 90 days of its initial existence and the
Corporation shall have 30 days from the date of the Employee notice to cure the
condition giving rise to such notice.
 
(b)           Upon termination by the Corporation pursuant to either
subparagraph (i) or (iii) of paragraph (a) above or by Employee other than
pursuant to subparagraph (iv) of paragraph (a) above, the Employee (or his
estate in the event of termination pursuant to subparagraph (i)) shall be
entitled to receive the Base Salary plus Bonus accrued but unpaid as of the date
of termination including any vacation time accrued but not taken.
 
(c)            Upon termination by the Corporation without Just Cause or
pursuant to subparagraphs (i), (ii) or (iv) of paragraph (a) above, then the
term of the Agreement as set forth in Section 2 hereof shall be deemed to have
been terminated as of such date and the Corporation shall pay to the Employee
(or his estate in the event of termination pursuant to subparagraph (i)), (A)
Base Salary plus Bonus accrued but unpaid as of the date of termination,
including any vacation time accrued but not taken, (B) severance equal to his
annual rate of Base Salary in effect as of the date of termination payable at
said rate in accordance with the Corporation’s payroll practices for a three
month period (subject to set-off) (“Severance Pay”).  Notwithstanding anything
herein to the contrary, the Employee shall not be entitled to the Severance Pay
unless he executes and delivers to the Corporation a general release of claims
in such form as determined by the Corporation (the “Release”) and such Release
becomes effective and irrevocable within sixty (60) days following the date of
termination or resignation.  Any Severance Pay required under this Section 7(c)
shall commence on the first payroll date coincident or immediately following the
sixtieth (60th) day following the Employee’s date of
termination.  Notwithstanding anything herein to the contrary, each payment of
Severance Pay shall be deemed to be a separate payment within the meaning of
Section 409A of the Code and the regulations thereunder. Health benefits will
also be maintained for Employee (or his dependents in the event of termination
pursuant to subparagraph (i)) by Company during severance period.  No unvested
options shall vest beyond the termination date, except where previously noted in
Section 3(b) or at the discretion of the Stock Option Plan Administrator.  For
purposes of payments under this Agreement that are subject to (and not exempt
from) Section 409A of the Code that are payable upon the Employee’s “termination
of employment,” such term shall instead mean “separation from service” within
the meaning of Section 409A and the Treasury Regulations promulgated thereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary in this Agreement, if the
Employee is determined by the Corporation to be a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i) at the time of the Employee’s
separation from service with the Corporation and if any payment or benefit to
which the Employee become entitled to under this Agreement would be considered
deferred compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, no such payment or benefit payable or
provided to the Employee prior to the earlier of (i) the expiration of the three
(3) month period following the date of the Employee’s “separation from service”
(as such term is defined by Code Section 409A and the regulations promulgated
thereunder), or (ii) the date of the Employee’s death, but only to the extent
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2).  The payments and benefits to which
the Employee would otherwise be entitled during the first three (3) months
following separation from service shall be accumulated and paid or provided, as
applicable, in a lump sum, on the date that is three (3) months and one day
following the Employee’s separation from service (or if such date does not fall
on a business day of the Corporation, the next following business day) and any
remaining payments or benefits will be paid in accordance with the normal
payment dates specified for them herein.
 
8.             NON-DISPARAGEMENT
 
The Employee agrees that during the Term, or any renewal or extension thereof,
or at any time thereafter, the Employee will not make any statements, comments
or communications in any form, oral, written or electronic to any persons,
including but not limited to any “Media” (as defined below) or any customer,
client, investor or supplier of the Corporation or any of its Affiliates, which
would constitute libel, slander or disparagement of the Corporation or any of
its Affiliates, including, without limitation, any such statements, comments or
communications that criticize, ridicule or are derogatory to the Corporation or
any of its Affiliates; provided, however, that the terms of this Section 8 shall
not apply to communications between the Employee and, as applicable, the
Employee’s attorneys or other persons with whom communications would be subject
to a claim of privilege existing under common law, statute or rule of
procedure.  The Employee further agrees that the Employee will not in any way
solicit any such statements, comments or communications from others.  For the
purposes of this Agreement, the term “Media” includes, without limitation, any
news organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.
 
 
7

--------------------------------------------------------------------------------

 
 
9.             NOTICES
 
Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefor; one (1) day after being sent by Federal Express or similar overnight
delivery; or three (3) days after being mailed registered or certified mail,
postage prepaid, return receipt requested, to either party at the address set
forth above, or to such other address as such party shall give by notice
hereunder to the other party.
 
10.           SEVERABILITY OF PROVISIONS
 
If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
11.           ENTIRE AGREEMENT MODIFICATION
 
This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein.  No modification of this Agreement shall be
valid unless made in writing and signed by the parties hereto.
 
12.           BINDING EFFECT
 
The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Employee and his legal representatives.  This Agreement constitutes a personal
service agreement, and the performance of Employee’s obligations hereunder may
not be transferred or assigned by Employee.
 
13.           NON-WAIVER
 
The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.  No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.
 
14.           GOVERNING LAW
 
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New Jersey without regard to principles of
conflict of laws.
 
15.           HEADINGS
 
The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year above written.
 

 
SOLIGENIX, INC.
     
 
By:
/s/ Christopher J. Schaber     
Christopher J. Schaber, Ph.D.
Chief Executive Officer
        EMPLOYEE:         By: /s/ Richard Straube     Richard Straube, MD

 
 
 9

--------------------------------------------------------------------------------